Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________ X
Marsil Vayda, individually and on behalf of all others Civil Action No.:
similarly situated;
                                    Plaintiff,         CLASS ACTION COMPLAINT

                      vs.                                  DEMAND FOR JURY TRIAL

GC Services Limited Partnership,
                                      Defendant.
__________________________________________X


       Plaintiff, Marsil Vayda (hereinafter, “Plaintiff”), a New York resident, brings this Class
Action Complaint by and through her attorney, Caelyn T. Canace, against GC Services Limited
Partnership (hereinafter Defendant GC ) individually and on behalf of a class of all others similarly
situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and
belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are
based upon Plaintiff's personal knowledge.

                                        INTRODUCTION
   1. This action seeks to recover for violations of the Fair Debt Collection Practices Act, 15
       U.S.C. § 1692, et seq. (the “FDCPA”).
   2. Plaintiff is seeking damages and declaratory relief.

                                 JURISDICTION AND VENUE

   3. This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and 15
       U.S.C. §1692k(d).
   4. Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events or
       omissions giving rise to the claim occurred in this Judicial District.
   5. At all relevant times, Defendant GC conducted business within the State of New York.
   6. Venue is also proper in this district under 28 U.S.C. §1391(b)(2) in that the Plaintiff resides
       in Kings County.
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 2 of 12 PageID #: 2




                                              PARTIES
   7. Plaintiff, Marsil Vayda, is an individual who is a citizen of the State of New York residing
      in Kings County, New York.
   8. Plaintiff is a natural person allegedly obligated to pay a debt.
   9. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
   10. On information and belief, Defendant GC Services Limited Partnership, and can be served
      process upon the CT Corporation System at 28 Liberty Street, New York, New York
      10005.
   11. Defendant GC regularly collects or attempts to collect debts asserted to be owed to others.
   12. Defendant GC is regularly engaged, for profit, in the collection of debts allegedly owed by
      consumers.
   13. The principal purpose of Defendant's business is the collection of such debts.
   14. Defendant GC uses the mails in its debt collection business.
   15. Defendant GC is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                                            THE FDCPA
   16. Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA” or “The
      Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and
      unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a).
   17. At that time, Congress was concerned that "abusive debt collection practices contribute
      to the number of personal bankruptcies, to material instability, to the loss of jobs, and to
      invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re
      inadequate to protect consumers," and that "'the effective collection of debts" does not
      require "misrepresentation or other abusive debt collection practices" 15 U.S.C. §§1692(b)
      & (c).
   18. Congress explained that the purpose of the Act was not only to eliminate abusive debt
      collection practices, but also to "ensure that those debt collectors who refrain from using
      abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After
      determining that the existing consumer protection laws were inadequate. Id. § l692(b),
      Congress gave consumers a private cause of action against debt collectors who fail to comply
      with the Act. Id. § 1692k.
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 3 of 12 PageID #: 3




   19. Among the rights provided by 15 U.S.C. §1692g(a) is a 30-day period from the consumer’s
      receipt of the initial communication in which the consumer may dispute the debt or request
      verification. And under 15 U.S.C. §1692e, a "debt collector may not use any false, deceptive,
      or misleading representation or means in connection with the collection of any debt,"
      including of the "character, amount, or legal status of any debt." 15 U.S.C. §1692e(2)(A).
      These two provisions should be read in harmony with each other. See Taylor v. Fin. Recovery
      Servs., Inc., 886 F.3d 212, 215 (2d Cir. 2018).
   20. Even when the initial validation notice is adequate, a defendant “may still be liable under
      §1692g and §1692e(10) if it sends a subsequent communication within the validation period
      that ‘overshadows or contradicts’ such notice.” Roman v. Rgs Fin., 2019 U.S. Dist. LEXIS
      152372, *8, (E.D.N.Y Sept. 6, 2019) (citing Barrientos v. Law Offices of Mark L. Nichter,
      76 F.Supp.2d 510, 513 (S.D.N.Y 1999)), see also Russell, 74 F.3d at 34 -35.
   21. “An immediate demand for payment effectively contradicts a validation notice if it fails to
      explain that its demand [does] not override the consumer’s right under Section 1962g.”
      Savino v. Comp. Credit, Inc., 164 F.3d 81, 86 (2d Cir. 1998).
   22. "A notice is overshadowing or contradictory if it would make the least sophisticated
      consumer uncertain as to her rights." Russell, 74 F.3d at 35.
   23. Section 1692e mainly targets practices that take advantage of a debtor's naivete or lack of
      legal acumen." Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 136 (2d
      Cir. 2017).
   24. "A representation is 'deceptive' under §1692e if it is 'open to more than one reasonable
      interpretation,   at   least   one    of   which     is   inaccurate.'" Id. at   135 (quoting
      Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir. 2012).
   25. Even if a representation is deceptive within the meaning of § 1692e, it must be a material
      misrepresentation in order to give rise to liability. Navon v. Schachter Portnoy, L.L.C., 2019
      U.S. Dist. LEXIS 155175, *8-9, 2019 WL 4306403.
   26. "The materiality inquiry focuses on whether the false statement would “frustrate a
      consumer's ability to intelligently choose his or her response.” Cohen v. Rosicki, Rosicki &
      Associates, P.C., 897 F.3d 75, 86 (2nd Cir. 2018).
   27. To determine if an act or omission has violated the FDCPA, the Second Circuit applies the
      "least sophisticated consumer" standard. Avila v. Reixinger & Assocs., LLC, 817 F.3d 72, 75
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 4 of 12 PageID #: 4




      (2d Cir. 2016).
   28. The least sophisticated consumer is an objective standard designed to protect "consumers,
      even the naive and the trusting, against deceptive debt collection practices." Kropelnicki v.
      Siegel, 290 F.3d 118, 127 (2d Cir. 2002) (quoting Clomon v. Jackson, 988 F.2d 1314, 1320
      (2d Cir. 1993)).
   29. Also circumstances of the particular debtor in question have no bearing to the questions of
      whether there has been a violation of the FDCPA. See Easterling, 692 F.3d at 234.
   30. Indeed, it is not necessary for a plaintiff to show that he or she was confused by the
      communication received. Jacobson v. Healthcare Fin. Servs., 516 F.3d 85, 91 (2d Cir. 2008).
      Likewise, the plaintiff consumer's actions or inaction in response to a communication from
      a debt collector are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90
      (E.D.N.Y. 2013).
   31. The FDCPA is a strict liability statute, and a debt collector's intent may only be considered
      as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C., 591 F.3d
      130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
      considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63
      (2d Cir. 1993). A single violation of the FDCPA is sufficient to establish civil liability against
      the debt collector. Id.
   32. Finally, it is well-established that for purposes of ruling on a FDCPA claim, debt collection
      letters should be analyzed as a whole. Campagna v. Client Servs., 2019 U.S. Dist. LEXIS
      208164, *13, 2019 WL 6498171. See Dewees v. Legal Servicing, LLC, 506 F. Supp.2d, 128,
      132 (E.D.N.Y 2007); see also Eger v. Southwest Credit Sys., L.P., No. 17-cv-819, 2019 U.S.
      Dist. LEXIS 62657, 20191574802, *4 (E.D.N.Y. Apr. 11, 2019).


                                ALLEGATIONS SPECIFIC TO PLAINTIFF
   33. Defendant GC alleges Plaintiff owes a debt (“the alleged debt”).
   34. Upon information and belief, the alleged debt is an obligation of Plaintiff to pay money
      arising out of a transaction in which the money, property, insurance, or services which are
      the subject of the transaction are primarily for personal, family, or household purposes.
   35. The alleged debt does not arise from any business enterprise of Plaintiff.
   36. The alleged debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 5 of 12 PageID #: 5




   37. At an exact time known only to Defendant GC, the alleged debt was assigned or otherwise
      transferred to Defendant GC for collection.
   38. Upon information and belief, at the time the alleged debt was assigned or otherwise
      transferred to Defendant GC for collection, the alleged debt was in default.
   39. In its efforts to collect the alleged debt, Defendant GC contacted Plaintiff by letter (“the May
      Letter”) dated May 26, 2020. (A true and accurate copy is annexed hereto as Exhibit A).
   40. In its efforts to collect the alleged debt, Defendant GC contacted Plaintiff by letter (“the June
      Letter”) dated June 16, 2020. (A true and accurate copy is annexed hereto as Exhibit B).
   41. The May Letter and the June Letter (collectively referred to as the “Letters”) conveyed
      information regarding the alleged debt.
   42. The Letters are “communications” as defined by 15 U.S.C. § 1692a(2).
   43. The May Letter was the initial written communication Plaintiff received from Defendant GC
      concerning the alleged Debt.
   44. The Letters were received and read by Plaintiff.
   45. 15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest and right to
      receive a clear, accurate and unambiguous validation notice, which allows a consumer to
      confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
      herein, Defendant GC deprived Plaintiff of this right.
   46. 15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest and right to
      be free from deceptive and/or misleading communications from Defendant GC. As set forth
      herein, Defendant GC deprived Plaintiff of this right.
   47. Plaintiff’s injury is “particularized” and “actual” in that the Letters that deprived Plaintiff of
      the aforementioned rights were addressed and sent to Plaintiff specifically.
   48. Plaintiff’s injury is directly traceable to Defendant’s conduct because Defendant sent the
      Letters, and but for Defendant’s conduct, Plaintiff would not have been deprived of the
      aforementioned rights.
   49. Plaintiff has been misled by Defendant’s conduct.
   50. Defendant’s conduct as described in this Complaint was willful, with the purpose to either
      harm Plaintiff or with reckless disregard for the harm to Plaintiff that could result from
      Defendant’s conduct.
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 6 of 12 PageID #: 6




   51. Plaintiff’s injury is “particularized” and “actual” in that the Letters deprived Plaintiff of the
      aforementioned rights was addressed and sent to Plaintiff specifically.
   52. As a result of Defendant’s conduct, Plaintiff wasted time, was caused to be confused and
      unsure as to Plaintiff’s rights, and ultimately sought counsel and advice causing Plaintiff the
      risk of incurring damages including reasonable attorneys’ fees in reviewing Plaintiff’s rights
      under the law and prosecuting this claim.
   53. As a result of Defendant’s conduct, Plaintiff’s counsel was caused to expend time, energy,
      and money to investigate Plaintiff’s rights under the law and the legitimacy of the alleged
      Debt.
   54. The deprivation of Plaintiff’s rights will be redressed by a favorable decision herein.
   55. A favorable decision herein would redress Plaintiff’s injury with money damages.
   56. A favorable decision herein would serve to deter Defendant from further similar conduct.

                                           COUNT I
                         Violation of 15 U.S.C. §§ 1692g, 1692e and 1692e(10)
                    As to the June Letter read in conjunction with the May Letter

   57. Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
   58. 15 U.S.C. § 1692g provides that within five days after the initial communication with a
      consumer in connection with the collection of any debt, a debt collector shall, unless the
      information is contained in the initial communication or the consumer has paid the debt, send
      the consumer a written notice containing certain enumerated information.
   59. The written notice must contain the amount of the debt.
   60. The written notice must contain the name of the creditor to whom the debt is owed.
   61. The written notice must contain a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will be
      assumed to be valid by the debt collector.
   62. The written notice must contain a statement that if the consumer notifies the debt collector
      in writing within the thirty-day period that the debt, or any portion thereof, is disputed, the
      debt collector will obtain verification of the debt or a copy of a judgment against the
      consumer and a copy of such verification or judgment will be mailed to the consumer by the
      debt collector.
   63. The written notice must contain a statement that, upon the consumer’s written request within
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 7 of 12 PageID #: 7




      the thirty-day period, the debt collector will provide the consumer with the name and address
      of the original creditor, if different from the current creditor.
   64. A debt collector has the obligation, not just to convey the required information, but also to
      convey such clearly.
   65. Even if a debt collector conveys the required information accurately, the debt collector
      nonetheless violates the FDCPA if that information is overshadowed or contradicted by other
      language in the communication.
   66. Even if a debt collector conveys the required information accurately, the debt collector
      nonetheless violates the FDCPA if that information is overshadowed by other collection
      activities during the 30-day validation period following the communication.
   67. 15 U.S.C. § 1692g(b) provides that collection activities and communication during the 30-
      day period may not overshadow or be inconsistent with the disclosure of the consumer’s right
      to dispute the debt or request the name and address of the original creditor.
   68. A collection activity or communication overshadows or contradicts the validation notice if it
      would make the “least sophisticated consumer” uncertain or confused as to her rights.
   69. Demanding payment during the 30-day validation without explaining that such demand does
      not override the consumer's right to dispute the debt is a violation of 15 U.S.C. §1692g(b).
   70. Demanding payment during the 30-day validation without explaining that such demand does
      not override the consumer's right to request validation of the debt is a violation of 15 U.S.C.
      §1692g(b).
   71. Demanding payment during the 30-day validation without explaining that such demand does
      not override the consumer's right to request the name and address of the original creditor is
      a violation of 15 U.S.C. §1692g(b).
   72. The May Letter dated May 26, 2020 was the initial communication and included a 30-day
      validation period.
   73. The June Letter dated June 16, 2020 demands payment during the 30-day validation period.
   74. The June Letter states as follows:




   75. The June Letter further sets the deadline which infringes upon 30-day period as follows:
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 8 of 12 PageID #: 8




   76. Plaintiff’s validation period ran until June 26, 2020
   77. The June 16, 2020 Letter includes an offer that must be “received” by Plaintiff by June 30,
      2020.
   78. The June Letter contains no statement pertaining to Plaintiff's rights following the payment
      demand.
   79. The June Letter fails to advise that the payment demand does not override the Plaintiff's right
      to dispute the alleged Debt.
   80. The June Letter fails to advise that the payment demand does not override the Plaintiff's right
      to request validation of the alleged Debt.
   81. The June Letter fails to advise that the payment demand does not override the Plaintiff's right
      to request the name and address of the original creditor.
   82. Defendant’s settlement offer would likely make the least sophisticated consumer uncertain
      as to her rights.
   83. The least sophisticated consumer, upon reading such payment demand, could reasonably
      interpret the June Letter to mean that even if she exercises her validation rights, she must
      nevertheless make a payment.
   84. The least sophisticated consumer, upon reading such payment demand, and in the absence of
      any further explanation, could reasonably interpret the June Letter to mean that even if she
      disputes the validity of the alleged Debt, she must nevertheless make a payment even during
      the verification process.
   85. As a result of the foregoing, the June Letter would likely discourage the least sophisticated
      consumer from exercising her right to dispute the alleged Debt.
   86. As a result of the foregoing, the June Letter would likely discourage the least sophisticated
      consumer from exercising her right to request validation of the alleged Debt.
   87. As a result of the foregoing, such payment demand would likely make the least sophisticated
      consumer confused and uncertain as to her rights.
   88. Defendant’s demand for immediate payment inhibits the least sophisticated consumer’s
      right to contest her debt.
   89. Defendant violated 15 U.S.C. § 1692g(b) as such payment demand overshadows the
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 9 of 12 PageID #: 9




      disclosure of the consumer's right to dispute the alleged Debt, and/or to request validation of
      the alleged Debt.
   90. Defendant violated 15 U.S.C. § 1692g(b) as such payment demand overshadows the
      disclosure of the consumer's right to request the name and address of the original creditor.
   91. Defendant violated 15 U.S.C. § 1692g(b) as such payment demand is inconsistent with the
      disclosure of the consumer's right to dispute the alleged Debt.
   92. Defendant violated 15 U.S.C. §1692g(b) as such payment demand is inconsistent with the
      disclosure of the consumer's right to request validation of the alleged Debt.
   93. Defendant violated 15 U.S.C. §1692g by unfairly offering a settlement to Plaintiff which was
      available during the thirty (30) days validation and dispute period provided by the FDCPA.
   94. The settlement offer which required the consumer that the settlement “be received no later
      than 14 days from [June 16, 2020]” before the 30 days dispute period after receipt of the May
      26, 2020 Letter expired overshadows Plaintiff’s right to dispute the debt during the entire 30-
      day window.
   95. 15 U.S.C. §1692e prohibits a debt collector from using any false, deceptive, or misleading
      representation or means in connection with the collection of any debt.
   96. 15 U.S.C. §1692e(10) prohibits the use of any false representation or deceptive means to
      collect or attempt to collect any debt.
   97. A debt collection practice can be a “false, deceptive, or misleading” practice in violation of
      15 U.S.C. §1692e even if it does not fall within any of the subsections of 15 U.S.C. §1692e.
   98. A collection letter violates 15 U.S.C. §1692e if, in the eyes of the least sophisticated
      consumer it is open to more than one reasonable interpretation, at least one of which is
      inaccurate.
  99. A collection letter also violates 15 U.S.C. §1692e if it is reasonably susceptible to an
      inaccurate reading by the least sophisticated consumer.
  100. Requiring that a settlement offer be “received” during the 30-day validation period, would
      mislead the least sophisticated consumer into disregarding her rights under the validation
      notice.
  101. Requiring that a settlement offer be “received” during the 30-day validation period
      deceptively shortens verification notice.
  102. Requiring that a settlement offer be “received” during the 30-day validation period
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 10 of 12 PageID #: 10




       contradicts verification notice.
   103. Explicitly directing that a settlement offer be “received” during the 30-day validation period,
       would create an impression the least sophisticated consumer that she has less than 30 days
       to dispute the debt.
   104. The least sophisticated consumer could reasonably interpret the June Letter to mean that even
       if she exercises her validation rights, she must nevertheless make a payment.
  105. The least sophisticated consumer, upon reading such payment demand, and in the absence of
       any further explanation, could reasonably interpret the June Letter to mean that even if she
       disputes the validity of the alleged Debt, she must nevertheless make a payment even during
       the verification process.
   106. Because the June Letter is open to more than one reasonable interpretation it violates 15
       U.S.C. §1692e.
   107. Because the June Letter is reasonably susceptible to an inaccurate reading by the least
       sophisticated consumer it violates 15 U.S.C. §1692e.
   108. For the foregoing reasons, Defendant violated 15 U.S.C. §§1692g(b), 1692e and 1692e(10)
       and is liable to Plaintiff therefor.
                                             COUNT II
                                Violation of 15 U.S.C. §1692f, et seq.
   109. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above
       herein with the same force and effect as if the same were set forth at length herein.
   110. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated
      various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692f.
   111. Pursuant to 15 U.S.C. §1692f, a debt collector may not use an unfair or unconscionable
       means in connection with the collection of any debt.
   112. Defendants violated this section by unfairly offering a settlement to Plaintiff which was only
       available for a period of time which was less than the thirty (30) day validation and dispute
       period provided to consumers under the FDCPA.
   113. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct
       violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and
       attorneys’ fees.
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 11 of 12 PageID #: 11




                                            CLASS ALLEGATIONS

    114. Plaintiff brings this action individually and as a class action on behalf of all persons
        similarly situated in the State of New York.
    115. Plaintiff seeks to certify a class of:
                        All consumers to whom Defendant sent a collection letter substantially and
                        materially similar to the Letter sent to Plaintiff, which letter was sent on or
                        after a date one year prior to the filing of this action to the present.
    116. This action seeks a finding that Defendant's conduct violates the FDCPA, and asks that the
        Court award damages as authorized by 15 U.S.C. § 1692k.
    117. The Class consists of more than thirty-five (35) persons.
    118. Plaintiff's claims are typical of the claims of the Class. Common questions of law or fact
        raised by this action affect all members of the Class and predominate over any individual
        issues. Common relief is therefore sought on behalf of all members of the Class. A class
        action is superior to other available methods for the fair and efficient adjudication of this
        controversy.
    119. The prosecution of separate actions by individual members of the Class would create a risk
        of inconsistent or varying adjudications with respect to the individual members of the Class,
        and a risk that any adjudications with respect to individual members of the Class would, as
        a practical matter, either be dispositive of the interests of other members of the Class not
        party to the adjudication, or substantially impair or impede their ability to protect their
        interests. Defendant has acted in a manner applicable to the Class as a whole such that
        declaratory relief is warranted.
    120. Plaintiff will fairly and adequately protect and represent the interests of the Class.


                                 DEMAND FOR TRIAL BY JURY

    121. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a trial
        by jury on all issues so triable.

                                     PRAYER FOR RELIEF

  WHEREFORE, Plaintiff, Marsil Vayda, individually and on behalf of all others
Case 1:21-cv-01622-WFK-SJB Document 1 Filed 03/26/21 Page 12 of 12 PageID #: 12




  similarly situated, demands judgment from Defendant GC Services Limited
  Partnership as follows:
         1.     Declaring that this action is properly maintainable as a Class Action and
     certifying Plaintiff as Class representative, and Caelyn T. Canace, Esq. as Class
     Counsel;
         2.     Awarding Plaintiff and the Class statutory damages;
         3.     Awarding Plaintiff and the Class actual damages;
         4.     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees
     and expenses; and
         5.     Awarding Plaintiff and the Class such other and further relief as this Court
     may deem just and proper.

 Dated: March 26, 2021
                                             LAW FIRM OF CAELYN T. CANACE

                                             /s/ Caelyn T. Canace
                                             Caelyn T. Canace, Esq.
                                             Office: 1599 East 15th St reet, Ste 5, Brooklyn, NY
                                             11230
                                             Mail: PO Box 414, Shoreham, NY 11786
                                             Tel.: (646) 455-1011
                                             Fax: (646) 676-4002
                                             Email: canacelawfirm@gmail.com
                                             Counsel for Plaintiff
